DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.

Regarding the IDS filed 8/31/20 after Notice of Allowance issued 6/1/20:
USPN 5,304,588, also corresponding to JP 06-032811, is directed to core-shell resin particles of mixture of rubber and inert materials.  It is not directed to polyamide compositions and thus fails to teach numerous claimed elements. 
USPN 6,331,592, also corresponding to JPH 2001-522906, is directed to co-grafted tougheners for polyamides.  However, the prior art reference fails to teach at least the composition as claimed in A) (including a. and b.) and fails to teach the composition in B) (including b1 and b2). 
USPN 6,348,563 is directed to plasticizer containing p-hydroxybenzoic ester and polyamide composition, however fails to teach any of A) (including a. and b) and B) (including b1 and b2). 
USPN 6,815,508 is directed to propylene/ethylene block copolymers.  It is not directed to polyamide compositions and thus fails to teach numerous claimed elements.  
US 2010/0307625 and CN 102459981 are directed to multilayered tubes of semiaromatic semicrystalline polyamide with narrow melt temperature.  The prior art, while broadly teaching monomers of dicarboxylic acids and aliphatic diamines (e.g. [0011-0016], fails to teach the combination of compositional elements as claimed in A (including a and b) and/or the toughener composition B (including b1 and b2).  The prior art thus fails to teach numerous claimed elements
US 2011/052848 and CN 102348740 are directed to a salt resistant polyamide of specific dicarboxylic acids composition including tougheners and/or plasticizers.  However, this prior art fails to teach the combination of compositional elements as claimed in A (including a and b) and/or the toughener composition B (including b1 and b2).  The prior art thus fails to teach numerous claimed elements.
CN 103339201 (identically US 2012/196973 which was before the examiner during prosecution, and also JP 2014-503675) is directed to a melt blended thermoplastic composition of A) polyamide and B) polymeric toughener.  However, this references fails to teach the combination of compositional elements as claimed in A (including a and b) and/or the toughener composition B (including b1 and b2).  Also, specific mention regarding the toughener in the prior art, while broadly disclosed to include grafted copolymers of ethylene (e.g. US [0075-0077]), is a lack of teaching of two glass transition temperatures as claimed.  The prior art thus fails to teach numerous claimed elements that would not be easily remedied.
EP 3201274 and WO 2016/053965 are not prior art under AIA .
JP 2009-192231 is directed to a piezoelectric element of ethylene propylene rubber.  It is not directed to a polyamide and thus fails to teach numerous claimed elements.

The following is a re-statement of the Reasons for Allowance as presented 6/1/20:
Regarding claim 1, the examiner acknowledges the amendments and arguments as currently filed and has found them persuasive in overcoming the prior art of record.  Specifically, claim 1 now recites that the co-grafted polymeric toughener (B) is dispersed within a matrix of polyamide composition (A).  Support for this limitation can be found in Specification p. 8, lines 19-24, p. 9, lines 10-14, and p. 14, lines 1-9, and perhaps most clearly in p. 25, lines 10-12.  Concurrently, Applicant argues that not only is this limitation not taught by Nishio and its supported documents as presented by the examiner in the Final Rejection filed 11/20/2018, but further that Nishio teaches away from the invention as now claimed.   

This argument is found persuasive.  Nishio specifically teaches the polyamide to be dispersed in the polypropylene resin (matrix) (Nishio, col. 1, lines 64-68, cont., col 2, lines 1-2, and also reiterated in col. 4, lines 3-8.  It is clear from that the invention as now claimed would not be obvious over Nishio as one skilled in the art would have no motivation to break the explicit teachings of Nishio to arrive at such an invention which requires the co-grafted polymeric toughener (B) is dispersed within a matrix of polyamide composition (A).  None of the supporting references cited in the Final Rejection cures this deficiency.  Consequently, the invention as now claimed by Applicant presents a distinct and patentable scope of claim over the prior art.  
Regarding claims 2-7, the claims depend from allowed claim 1 and thus are also found allowable.
Regarding claim 17, the claims the thermoplastic polyamide composition of claim 1, thus including all limitations of claim 1, which have been found allowable.  Thus, claim 17 is also found allowable.
Regarding claim 18, the claim is dependent from claim 1 which is found allowable.  Further, the rejection under USC 112(a) and USC 112(b) as provided by the examiner in the Final Rejection filed 11/20/2018 have been overcome upon amendment.  Specifically, claim 18 now recites that the flexural 
Further, the range of flexural moduli has been amended to a range which is now seen to be supported.  The examiner acknowledges Applicant’s pointing out that the experimental values for the flexural modulus in Tables 3-6 and 8 demonstrate a low value of 514 MPa (see Table 3, Inventive Example #1) and a high value of 770 MPa (see Table 8, Inventive Example 6).  Succinctly, full support for the range of the flexural modulus (as amended) is found.  The prior rejection under USC 112(a) is thus overcome.  Consequently, no outstanding rejections survive and claim 18 is found to be allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        




/KEVIN C ORTMAN JR./Examiner, Art Unit 1782